 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MICHAEL TRACY MCLAUGHLIN,                        Case No. 2:11-cv-00884-JCM-VCF
12                       Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   137), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (first request) (ECF No. 137) is GRANTED. Petitioner will have through December 17, 2018, to

21   file a reply brief to respondents’ answering brief (ECF No. 136).

22          DATED: December 7, 2018.
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                      1
